UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1163



JOHN PAUL TURNER, a/k/a John Joseph Turner,

                                            Petitioner - Appellant,

          versus


INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 98-5653-S)


Submitted:   May 25, 1999                     Decided:   May 28, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se. Charles Edward Brookhart, Sara
Ann Ketchum, Loretta C. Argrett, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C.; Stuart L. Brown, INTERNAL REVENUE SERVICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Paul Turner appeals the tax court’s order dismissing this

action for lack of jurisdiction.       We have reviewed the record and

the tax court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the tax court.        See Turner v. In-

ternal Revenue, No. 98-5653-S (U.S.T.C. Jan. 8, 1999).       We grant

leave to proceed on appeal in forma pauperis and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              AFFIRMED




                                   2